Citation Nr: 0205655	
Decision Date: 05/31/02    Archive Date: 06/11/02

DOCKET NO.  93-14 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The veteran had active service from March 1940 to May 1945, 
and from October 1948 to September 1963.  He received the 
Combat Infantryman Badge, among other awards.  He died in 
November 1991 at the age of 71.  The appellant is his widow.

This appeal arises from a January 1992 rating action that 
denied service connection for the cause of the veteran's 
death.  After the RO notified the appellant of the denial in 
a February 1992 letter, the appellant filed a Notice of 
Disagreement with the denial in July 1992.  The RO issued a 
Statement of the Case in September 1992, and a Supplemental 
Statement of the Case in December 1992.  The appellant 
perfected her appeal to the Board of Veterans' Appeals 
(Board) in December 1992.  

In April 1995, May 1999, and November 2000, the Board 
remanded this case to the RO for further development of the 
evidence and for due process development.  As the RO has 
continued the denial of the claim, the RO has returned the 
claims file to the Board for further appellate consideration.


FINDINGS OF FACT

1. All notification and development action needed to render a 
fair decision on the claim on appeal has, to the extent 
possible, been accomplished.  

2. The veteran's certificate of death indicates that the 
immediate cause of death was small bowel infarction; the 
interval between the date of onset and death was noted to 
be "three days."  

3. Colon cancer and a small bowel infarction were first 
objectively demonstrated many years following separation 
from service.

4. During the veteran's lifetime and at the time of his 
death, service connection was in effect for neurasthenia 
with an irritable bowel, rated as 50 percent disabling 
from March 1947.

5. According to uncontradicted competent medical opinion, 
there was no etiological relationship between the 
veteran's service-connected neurasthenia with an irritable 
bowel and his colon cancer or the small bowel infarction 
that caused his death.

6. This case does not involve medical complexity or 
controversy requiring an advisory opinion from an 
independent medical expert (IME).


CONCLUSIONS OF LAW

1. The small bowel infarction that caused the veteran's death 
was not incurred in or aggravated by service, and was not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303(b), 3.310(a) (2001).

2. A service-connected disability did not cause or contribute 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (2001).

3. An advisory opinion from an independent medical expert 
(IME) is not warranted.  38 U.S.C.A. § 7109 (West 1991); 
38 C.F.R. § 20.901(d) (2001). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The service medical records for the first period of active 
service, a post-service October 1945 VA examination report, a 
May 1946 examination report by A. Schorr, M.D., and a March 
1947 VA examination report are all negative for findings or 
diagnoses of small bowel infarction or colon cancer.  A 
gastrointestinal series on the latter VA examination showed 
spasm of the descending portion of the colon.  The colon was 
ptosed, and no other colon pathology was seen.  The diagnoses 
included moderately-severe gastric neurosis with irritable 
colon syndrome.    

By rating action of April 1947, a 50 percent rating was 
granted for severe neurasthenia with an irritable colon, 
effective March 1947.  This 50 percent rating was in effect 
until the veteran's death in November 1991.

The service medical records for the second period of active 
service were negative for findings or diagnoses of small 
bowel infarction or colon cancer.  A March 1963 upper 
gastrointestinal series was normal, and the abdomen and 
viscera were normal on examination for retirement from the 
second period of service in April 1963.

Post-service military medical records indicate that the 
veteran was discharged from the USAF Hospital at Randolph AFB 
in November 1969 for rectal bleeding of undetermined 
etiology.  A February 1970 pathological report contains a 
diagnosis of carcinoma of the sigmoid colon.  A barium enema 
performed in November was reported to have been inconclusive, 
and a study in January reportedly showed sigmoid obstruction.  
The current resection showed a well-differentiated mucinous 
adenocarcinoma with invasion through muscularis mucosa.  
There was no evidence of metastasis to 13/13 original lymph 
nodes.  The examiner commented that the tumor was invading 
through the muscularis into the immediately adjacent serosa.  
The lines of resection were free of tumor.  

Subsequent military medical records show regular follow-up 
evaluations of the veteran's colon.  A February 1971 barium 
enema report noted that the haustral pattern and distention 
of the sigmoid colon were normal.  There was good emptying of 
the colon outlining a normal mucosal pattern.  The 
radiologist's conclusion was that the colon was normal, with 
normal distention, and no evidence of any mucosal abnormality 
or any evidence of recurrence at the anastomotic site or any 
other abnormality.  In February 1972, the veteran was noted 
to be doing well; he was free of symptoms, bowels were 
regular, stools were normal, and weight was stable.  A 
routine follow-up barium enema in August 1972 showed that the 
colon distended well, without filling defects or masses.  
There were no constricting lesions or ulcerations.  The 
sigmoid colon was examined extensively and no abnormality was 
noted.  A follow-up barium enema in August 1982 showed no 
obstruction to the retrograde flow of barium from the 
rectosigmoid to the cecum.  There was no evidence of a 
constricting-type of malignancy or a space-occupying lesion 
of the colon.  

In February 1984, the veteran was seen with complaints of 
bloody stools.  The assessment was status postoperative colon 
resection for adenocarcinoma, rectal bleeding by history.  
Abdominal X-rays in March showed no evidence of intestinal 
obstruction.  A barium enema subsequently in March showed no 
obstruction to the retrograde flow of barium from the 
rectosigmoid to the cecum.  Normal reflux was seen into the 
terminal ileum.  There was no evidence of a constricting-type 
of malignancy or a space-occupying lesion of the colon.  
After examination, the assessment was small rectal fissure 
producing occasional red blood.  After examination in late 
March, the assessment was rectal bleed probably secondary to 
perirectal fissure, presently asymptomatic.  After 
gastroenterologic examination in April, the impression was 
that the veteran's symptoms were most likely consistent with 
outlet bleeding (hemorrhoids, fissure most likely).  
Proctoscopic examination in May was normal.  The impression 
was by history suspect outlet bleeding, but without evidence 
of any lesions at this time.           

In May 1989, the veteran was noted to be doing well status 
post colon resection in 1970 for adenocarcinoma, with no 
evidence of recurrence.  He had had no gastrointestinal 
problems and no rectal bleeding or melena.  He had a good 
appetite, and weight was stable.

A report of the veteran's terminal hospitalization at the 
Humana Hospital discloses that he was admitted on 21 November 
1991 with a suspected intra-abdominal catastrophe.  He was 
initially awake on arrival but became obtunded with increased 
abdominal distension and hypotension.  On examination, R. 
Fischer, M.D., noted the family's 2-day history of gradually 
progressive abdominal distension and periodic vomiting, with 
no known recent blow to the abdomen and no history of major 
gastrointestinal disease, with the exception of a colon 
cancer resection several years ago.  He took Coumadin for 
atrial fibrillation.  There were no other major co-
morbidities.  After examination, the impression was intra-
abdominal catastrophe.  In view of elevated hematocrit, dead 
bowel was suspected that could be secondary to ischemia, 
obstruction, or Coumadin-related intramural hemorrhage.     

During his hospital course, the veteran developed respiratory 
failure and was intubated.  He was taken immediately to the 
operating room, where he was found to have acute closed loop 
small bowel obstruction with some non-viable bowel loops.   
As a result of a solitary adhesive band, there was a closed 
loop obstruction caused by a knot of ileum twisted around 
this adhesive band.  The involved bowel was very purplish and 
seemingly obviously necrotic.  The terminal ileum just distal 
to this appeared entirely viable, as did the entire colon.  
The sigmoid colon seemed to be surgically absent.  No other 
abnormality was encountered.  Small bowel resection and 
adhesiolysis were performed by Dr. Fischer.  The post-
operative diagnoses were closed loop adhesion-related small 
bowel obstruction with consequent intestinal necrosis, and 
evidence of prior colectomy.  

A pathological report of a tissue portion of the small bowel 
contained a diagnosis of changes consistent with small bowel 
infarction.  The pathologist commented that the surgical 
margins of the resection exhibited similar though less 
pronounced ischemic changes.  A pathological report of a 
peripheral smear of the veteran's blood contained a diagnosis 
of monocytosis.  The pathologist noted the significant past 
medical history of a partial colectomy for carcinoma of the 
colon, and commented that the pronounced monocytosis and 
anemia were very worrisome, as monocytosis may be noted with 
malignancy, especially lymphomas and leukemias, but also with 
metastatic disease.  It was noted that monocytosis may also 
be seen with various types of infectious disease, most 
notably tuberculosis and other types of granulomatous 
processes.    

Postoperatively, the veteran remained hypotensive despite 
high doses of medication, and had no urine output.  He 
required massive amounts of fluid and remained persistently 
febrile.  He also remained hypoxic.  Enhanced cardiac output 
was attempted, but he remained unresponsive and became 
progressively hypotensive despite high dose pressors, broad-
spectrum antibiotics, and very aggressive resuscitative 
measures.  The family was notified of the extremely poor 
prognosis.  The veteran died at 14:22 hours on 23 November 
1991 with septic shock, acute tubular necrosis, and massive 
third spacing of fluids, all related to his small bowel 
infarction.  R. Bergman, M.D, signed the final summary report 
of the veteran's hospitalization.      

A death certificate completed and certified by Dr. Bergman 
indicates that the immediate and underlying cause of the 
veteran's death was a small bowel infarction that had its 
onset 3 days prior to death.  No other significant conditions 
were listed as contributory causes of his death.  No autopsy 
was performed.

In October 1998, a VA physician reviewed the veteran's claims 
file for the purpose of rendering a medical opinion with 
respect to any etiological relationship between his service-
connected neurasthenia with an irritable colon and colon 
cancer, surgery therefor with resultant adhesions, and his 
death due to small bowel infarction.  He opined that there 
was no relationship between the service-connected irritable 
colon and the non-service-connected colon cancer.  With 
respect to the question of whether the cause of the veteran's 
death was related to his service-connected irritable colon, 
the doctor noted that he had chronic atrial fibrillation and 
was taking chronic anticoagulation medication, and that at 
the time of surgery it had been noted that he had adhesions 
that were probably related to previous surgery to resect his 
colon cancer.  He opined that the veteran's infarcted small 
bowel was probably caused by an embolus from the heart to one 
of the smaller arteries feeding the circulation of the small 
bowel and/or adhesions that the veteran had from his previous 
surgery to remove the colon cancer.  He further opined that 
an irritable colon did not cause adhesions or infarction of 
the small bowel, and that therefore the cause of the 
veteran's death, infarction of the small bowel, was unrelated 
to his service-connected neurasthenia and irritable colon.

II.  Analysis

The appellant contends, in effect, that the veteran's 
service-connected neurasthenia with an irritable colon either 
caused or contributed substantially or materially to cause 
his death from small bowel infarction.  She asserts an 
etiological relationship between the service-connected 
irritable colon and colon cancer, surgery therefor with 
resultant adhesions, and his death due to small bowel 
infarction, and that this opinion is supported by the 
veteran's November 1991 terminal hospital records.  The 
representative requests an advisory opinion from an IME in 
this case.      

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted in November 2000.  
This new law, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2001), redefined the obligation of the 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
To implement the provisions of the VCAA, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (29 August 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

The Board finds that the VA's duties with respect to the VCAA 
have been fulfilled.  First, the VA has a duty to notify an 
appellant of any information and evidence needed to 
substantiate and complete a claim.  In this case, the 
appellant and her representative were initially notified in 
the January and November 1992 rating actions and the 
September 1992 Statement of the Case (SOC) and the December 
1992 Supplemental SOC (SSOC) of the evidence that served as 
the basis for the denial of service connection for the cause 
of the veteran's death, as well as the VA law and regulations 
governing veterans' claims and the reasons for the denial of 
her claim.  By letters of February 1992, the appellant and 
her representative were advised of the evidence that had to 
be submitted to substantiate and complete that claim.  By 
letter of December 1995, the RO requested the appellant to 
sign forms authorizing the VA to obtain medical records 
pertaining to the veteran's medical treatment.  By letters of 
January and December 1996, January and May 1997, May and 
November 1999, and May 2001, the RO requested the appellant 
and her representative to furnish information regarding the 
veteran's medical treatment.  SSOCs issued in October 1998, 
February 2000, and November 2001 notified them of the 
additional evidence considered in continuing to deny service 
connection for the cause of the veteran's death.  The VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the discussion in the SOC, SSOCs, and letters 
sent to the appellant and her representative properly and 
adequately informed them of the information and evidence 
needed to substantiate her claim for service connection for 
the cause of the veteran's death, and complied with the VA's 
notification requirements.

Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim for 
service connection for the cause of the veteran's death.  In 
this case, the Board is satisfied that the RO, both on its 
own initiative and by April 1995 Remand Order of the Board, 
has, as evidenced by the many requests documented in the 
record over several years, obtained all available service and 
post-service medical records of the veteran from all 
pertinent military medical facilities identified in the 
record and by the appellant and her representative; all such 
records have been associated with the claims file.  The 
record also documents the RO's many attempts over the years, 
prompted by 3 Board Remand Orders in April 1995, May 1999, 
and November 2000, to obtain additional records and 
clarifying medical information from Drs. Bergman and Fischer, 
the 2 physicians who treated the veteran during his terminal 
hospitalization in 1991.  In March 1998, Dr. Fischer's office 
submitted additional records from the veteran's period of 
terminal hospitalization, as well as duplicates of previously 
received hospital records, but failed to furnish a medical 
opinion requested by the Board.  Dr. Bergman's office 
responded in August 2001 that they had no information on the 
veteran, and also failed to furnish a medical opinion 
requested by the Board.  The appellant did not reply to the 
RO's May 2001 letter notifying her of the difficulties the RO 
was having in obtaining requested medical information from 
Drs. Bergman and Fischer.  Under the circumstances, the Board 
is satisfied that all reasonable attempts have been made to 
obtain information from Drs. Bergman and Fischer, and that 
further attempts would be futile.  By letter of January 1996, 
the appellant notified the RO that she had no additional 
military medical records of the veteran in her possession and 
that all records she had had been submitted to the VA in June 
1992.  In March and June 1998, the RO, on its own initiative, 
requested an advisory medical opinion from a VA physician as 
to a possible etiological relationship between the veteran's 
service-connected disability and that which caused his death; 
such opinion was rendered in October 1998 and has been 
associated with the claims file.  In a statement of July 
2000, the appellant's representative stated that he had 
contacted the appellant with respect to the advisability of 
assisting with and following-up on the VA requests for 
medical information pertaining to the veteran, and that she 
replied that she had submitted the requested information 
several years ago.  The Board is satisfied that all available 
outstanding pertinent medical evidence has been associated 
with the claims file, and that there is no additional 
existing evidence outstanding that is necessary for a fair 
adjudication of the issue on appeal.  Under the 
circumstances, the Board finds that the VA has satisfied its 
duties to notify and assist the appellant in this case, that 
further development and expenditure of the VA's resources are 
not warranted, and that the claim is ready to be considered 
on the merits.

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 
1131.  With chronic disease shown as such in service so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
Service connection also may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

When, in the judgment of the Board, additional medical 
opinion is warranted by the medical complexity or controversy 
involved in an appeal, the Board may obtain an advisory 
medical opinion from one or more medical experts who are not 
employees of the VA.  38 U.S.C.A. § 7109; 38 C.F.R. 
§ 20.901(d).

In this case, the appellant has asserted that an etiological 
relationship exists between the veteran's service-connected 
irritable colon and colon cancer, surgery therefor with 
resultant adhesions, and his death due to small bowel 
infarction.  She argues that the veteran's November 1991 
terminal hospital records support her assertions.  However, 
the Board finds that the record contains no evidence in favor 
of her claim other than her own medical opinion regarding the 
etiology of the small bowel infarction that caused the 
veteran's death.  As a layman, the appellant is not competent 
to offer such a medical opinion.  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that there is a causal connection is required 
for favorable action.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).  

The evidence against the appellant's claim consists of the 
veteran's service and post-service medical records developed 
between 1940 and 1963 which show an irritable colon but no 
colon cancer or small bowel infarction.  1970 military 
medical records show the first diagnosis of colon cancer over 
6 years following separation from the second period of active 
service, but no medical evidence linking the cancer to the 
service-connected neurasthenia with an irritable colon and no 
evidence of small bowel infarction.  Subsequent military 
medical records show regular follow-up evaluations of the 
veteran's colon from 1971 to 1989 but no recurrence of the 
cancer, no medical evidence linking the previous cancer to 
the service-connected neurasthenia with an irritable colon, 
and no evidence of small bowel infarction.  

Records of the veteran's terminal hospitalization in November 
1991 and his death certificate show the onset of small bowel 
infarction 3 days prior to his death, but no medical evidence 
linking such infarction to the service-connected neurasthenia 
with an irritable colon.  To the contrary, Dr. Fischer's 
impression was that, in view of the elevated hematocrit, the 
veteran's intra-abdominal catastrophe and suspected dead 
bowel could be secondary to ischemia, obstruction, or 
Coumadin-related intramural hemorrhage.  In this regard, the 
Board notes that  service connection was not in effect for 
the heart disease for which the veteran took Coumadin.  While 
evidence of the veteran's prior colectomy was noted post-
operatively by Dr. Fischer, and a pathologist considered the 
veteran's monocytosis and anemia very worrisome in view of 
the significant past medical history of a partial colectomy 
for carcinoma of the colon, the Board reiterates that the 
veteran was not service connected for colon cancer, and none 
of this evidence linked that previous colon cancer or 
surgical residuals thereof with his service-connected 
neurasthenia with an irritable colon.  The final summary 
report of the veteran's terminal hospitalization signed by 
Dr. Bergman noted septic shock, acute tubular necrosis, and 
massive third spacing of fluids as related to small bowel 
infarction, but did not implicate the service-connected 
neurasthenia with an irritable colon.  The death certificate 
completed and certified by Dr. Bergman, a physician who 
attended the veteran during his terminal hospitalization, 
does not list neurasthenia with an irritable colon as an 
immediate, underlying, or contributory cause of the veteran's 
death from small bowel infarction.  Rather, that infarction 
was noted to have had its onset 3 days prior to the veteran's 
death, which the Board notes was over 28 years following his 
separation from the second period of active service in 1963.  

In October 1998, a VA physician who reviewed all of the 
veteran's extensive medical records contained in the claims 
file authoritatively concluded that there was no relationship 
between the service-connected irritable colon and the non-
service-connected colon cancer, and that the small bowel 
infarction that caused the veteran's death was unrelated to 
his service-connected neurasthenia and irritable colon, 
inasmuch as an irritable colon did not cause adhesions or 
small bowel infarction.  To the contrary, he opined that the 
small bowel infarction that caused the veteran's death was 
probably caused by an embolus from the heart to one of the 
smaller arteries feeding the circulation of the small bowel 
and/or adhesions that the veteran had from his previous 
surgery to remove the colon cancer.  The Board notes that 
this VA medical opinion is consistent with the November 1991 
impressions of Dr. Fischer and the pathologist, above, 
implicating the veteran's non-service-connected heart disease 
and colon cancer in his death from small bowel infarction.  
The appellant has not introduced any medical opinion into the 
record that contradicts either the well-reasoned and 
articulated November 1991 medical impressions, or the October 
1998 VA physician's opinions.

In the absence of evidence of small bowel infarction in 
service, in view of the over 28-year post-service time gap 
during which no small bowel infarction was manifested, and in 
view of the competent medical evidence showing no medical 
relationship between the service-connected neurasthenia with 
irritable colon and the veteran's colon cancer, surgery 
therefor with resultant adhesions, and his death due to small 
bowel infarction, the Board finds no basis upon which to 
grant service connection for the cause of the veteran's 
death.  In view of the uncontroverted competent medical 
evidence in this case that weighs against the appellant's 
claim, the Board finds no medical complexity or controversy 
in this appeal requiring an advisory opinion from an IME.  

For all the foregoing reasons, the claim for service 
connection for the cause of the veteran's death must be 
denied.  In reaching this decision, the Board has considered 
the benefit of the doubt doctrine; however, as there is a 
clear preponderance of the negative evidence regarding the 
merits of the claim, that doctrine is not for application in 
this case.  See 38 U.S.C.A. § 5107(b) (West Supp. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

